DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the Response to Election/restriction received on 06/10/2022. Applicant elected Species I without traverse to continue prosecution and indicated that Claims 1-14 and 16-18 are drawn to the elected Species. 
Claims 1-14 and 16-18 are examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sealing components” in Claims 1-3, 8, 12 and 14, and “volume measurement device” in Claims 14 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the term “sealing components”,  is  oil seal of a gas turbine such as face seal, plugs, spigots, labyrinth, seal bearing, see [0015, 003] and the corresponding structure for the term “volume measurement device” is interpreted as any sensor to measure a volume of fluid, see for example  element 90 in Fig. 2A.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is/are objected to because of the following informalities: 
Claim 10, L. 1-2 “the recuperated volume of oil” should be “the portion of  the volume of the collected oil”.
Appropriate correction required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claim 5 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 5:  Claim 5 recites “the operation duration corresponds to a delay between the starting up and the shutting down of the gas turbine engine”, it is not clear what is the meaning of the term delay. To further advance prosecution the term “a delay” is interpreted as “a lapse of time”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 10-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blais (US 2017/0298792) in view of Heilala (US 4,424,973).

Regarding Claim 1:  Blais discloses a method of monitoring a sealing component (“oil seals” [0012]) of a gas turbine engine (10; Fig. 1), the method comprising: collecting oil (“oil” [0013]) leaked from the sealing component ([0012-13]); providing a volume (volume of oil collected in the collecting reservoir 30; see Fig. 2) of the collected oil upstream of an oil return path (21; Fig. 2) of the gas turbine engine.
Blais does not explicitly discloses detecting the volume of the collected oil; and signalling for inspection of the sealing component when the volume of the collected oil exceeds a threshold volume of oil, although Blais discloses an inspection access to the reservoir (see [0029]).
However, Heilala teaches a method of monitoring a sealing component (“sealing”, Abstract) collecting oil  (6; Fig. 2) leaked from the sealing component in a reservoir ( see  Col. 3 L. 7-7, and Fig. 2 wherein the oil is leaked in 14 and 16); detecting the volume of the collected oil ( see Col. 3 L 17-27 and Fig. 2 wherein a volume of oil in 14 and 16 is detected); and signalling for inspection of the sealing component when the volume of the collected oil exceeds a threshold volume of oil (see Col. 3 L 17-27 and Fig. 2 wherein a signaling for inspection is provided via 17 and 21 once a threshold volume of oil is detected).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir and method of operation of Blais to have detecting the volume of the collected oil; and signaling for inspection of the sealing component when the volume of the collected oil exceeds a threshold volume of oil as taught by Heilala. Doing so would enable to identify an issue in the seal as recognized by Heilala (see Abstract of Heilala).

    PNG
    media_image1.png
    585
    514
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    596
    603
    media_image2.png
    Greyscale


	Regarding Claim 2: Blais in view of Heilala discloses all the limitations of Claim 1, as stated above, and further Heilala teaches the threshold volume of oil corresponds to a threshold leakage rate of the sealing component multiplied by an operation duration of the gas turbine engine (the threshold volume necessarily corresponds to the flow rate of oil leaking to the reservoir multiply by the duration of operation).

	Regarding Claim 3: Blais in view of Heilala discloses all the limitations of Claim 1, as stated above, and Blais further discloses starting up the gas turbine engine before the collecting of the oil leaked from the sealing component (the oil recovery and thus collecting is performed during the operation of the gas turbine, i.e. after the start, see [0013] ).

	Regarding Claim 6: Blais in view of Heilala discloses all the limitations of Claim 1, as stated above, and further teaches returning a portion of the volume of the collected oil via the oil return path of the gas turbine engine after the detecting of the volume of the collected oil
(see [0022, 024] wherein the valve is open, i.e. “first position”, when the gas turbine is in idle and/or inoperative, i.e. after operation thus detection of the volume of oil).

	Regarding Claim 10: Blais in view of Heilala discloses all the limitations of Claim 6, as stated above, and comprising draining a remainder of the collected oil after the returning of the recuperated volume of oil (see [0017] wherein a remainder of oil is drain via 32A which is performed when the gas turbine engine is inoperative, i.e. after the return of the collected of oil)  

	Regarding Claim 11: Blais in view of Heilala discloses all the limitations of Claim 1, as stated above, and Heilala further teaches whether the volume of the collected oil exceeds the threshold volume of oil by comparing the volume of the collected oil to the threshold volume (a comparison  between  the volume of the collected oil to the threshold volume is necessarily performed by the sensor 19 to provide a signal when the volume of collected oil is above the threshold).

	Regarding Claim 12: Blais in view of Heilala discloses all the limitations of Claim 11, as stated above and Heilala further teaches determining the threshold volume based on based on an operation duration of the gas turbine engine and a threshold leakage rate of the sealing component (the threshold volume necessarily corresponds to the flow rate of oil leaking to the reservoir multiply by the duration of operation).

	Regarding Claim 13: Blais in view of Heilala teaches all the limitations of Claim 11, as sated above and Heilala further teaches obtaining a sensor signal (sensor 19 provides a signal, see Fig. 2) indicative of the volume of the collected oil and determining the volume of the collected oil based on the sensor signal (the signal is emitted when a volume above the threshold is determined, see Fig. 2).

	Regarding Claim 14: Blais discloses an oil leakage monitoring system (20; Fig. 2, [0029]) for a gas turbine engine (10; Fig. 1), comprising: one or more sealing components (“oil seals” [0012])  to be lubricated by oil (“oil”, fig. 2); a valve (see annotated figure ‘792) downstream of the one or more sealing components (see annotated figure ‘792) and fluidly connected to an oil system of the gas turbine engine (see annotated figure ‘792); a reservoir (31; Fig. 2) disposed downstream of the one or more sealing components to collect oil leaked from the one or more sealing components (see annotated figure ‘792), the reservoir disposed upstream of the valve (see annotated figure ‘792), and a volume of oil collected in the reservoir (see annotated figure ‘792).
	Blais is silent regarding a volume measurement device configured to detect the oil collected in the reservoir, the volume measurement device configured to signal for inspection of the one or more sealing components when the oil collected in the reservoir exceeds a threshold volume of oil.
	However, Heilala teaches an oil leakage monitoring system (see annotated figure ‘973) having one or more sealing components (“sealing”, Abstract);a reservoir to collect oil leaked for the sealing component (14, and 16; Fig. 2); and a volume measurement device configured to detect the oil collected in the reservoir (19 and elements operatively coupled thereto; Fig. 2), the volume measurement device configured to signal for inspection of the one or more sealing components when the oil collected in the reservoir exceeds a threshold volume of oil (19 sends a signal when oil in 14 and 16 is above a certain minimum threshold, see annotated figure ‘973).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir of  Blais to have a volume measurement device configured to detect the oil collected in the reservoir, the volume measurement device configured to signal for inspection of the one or more sealing components when the oil collected in the reservoir exceeds a threshold volume of oil, as taught by Heilala. Doing so would enable to identify an issue in the seal as recognized by Heilala ( See Abstract of Heilala).
	Regarding Claim 16: Blais in view of Heilala teaches all the limitations of Claim 14, as sated above and Heilala further teaches the volume measurement device includes a sensor (19; Fig. 2; 29; Fig. 3) configured for sending a signal indicative of the oil collected in the reservoir exceeding the threshold volume of oil (19 sends a signal when oil in 14 and 16 is above a certain minimum threshold, see annotated figure ‘973).

	Regarding Claim 18: Blais in view Blais in view of Heilala teaches all the limitations of Claim 16, as sated above and Heilala further teaches the sensor is of a proximity-sensing type (see Col. 3 L. 17-18 wherein the sensor is actuated when contact liquid is happening).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Blais (US 2017/0298792) in view of Heilala (US 4,424,973) and further in view of Nanda (US 2018/0334917).

Regarding Claim 4: Blais in view of Heilala teaches all the limitation of Claim 3, as stated above but is silent regarding shutting down the gas turbine engine before the detecting of the volume of the collected oil.
However, Nanda teaches a method of method of monitoring a sealing component (“bearing condition” see title) of a gas turbine (10; Fig. 1); collecting oil in a reservoir (44; Fig.1); detecting a volume of the oil in the reservoir ( [0018], “oil levels”); shutting down the gas turbine engine before the detecting of the volume of the collected oil (see [0023] wherein data such as history data and/or inspection data, i.e. data recorded and/or determined after shutdown, include bearing conditions which is based on oil level in reservoir, see [0013] and [0023], and thus detecting oil level after shutdown).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir of  Blais to have a volume measurement device configured to detect the oil collected in the reservoir, the volume measurement device configured to signal for inspection of the one or more sealing components when the oil collected in the reservoir exceeds a threshold volume of oil, as taught by Heilala. Doing so would enable to identify an issue in the seal as recognized by Heilala (See Abstract of Heilala).

	Regarding Claim 5:  Blais in view of Heilala and Nanda teaches all the limitations of Claim 4, as stated above, and Blais further discloses the operation duration corresponds to a time lapse between the starting up and the shutting down of the gas turbine engine (the operation of the turbine is necessarily between the start and shut down of the gas turbine).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Blais (US 2017/0298792) in view of Heilala (US 4,424,973) and further in view of Kopp (US 2020/0191276).

Regarding Claim 17: Blais in view of Heilala teaches all the limitations of Claim 16, as stated above, and Blais further teaches the valve is a servo-controlled valve (see Abstract wherein the valve is controlled by a pressure-controlled actuator).
Blais in view of Heilala is silent regarding the sensor configured for sensing a pressure generated by the oil collected in the reservoir, and the sensor included in the valve.
However, Kopp teaches an oil leakage monitoring system (see Fig. 4) for a gas turbine (10; Fig. 1) having a sealing component (43; Fig. 4),  a reservoir (41; Fig. 4) in fluid contact with oil leaking through the sealing component (Fig. 4),  a sensor  configured for sensing a pressure generated by the oil collected in the reservoir (53; Fig. 4).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of  Blais in view of Heilala to have the sensor configured for sensing a pressure generated by the oil collected in the reservoir, as taught by Kopp. Doing so would enable use a commonly available type of sensor.
	Blais in view of Heilala and Kopp as stated above is silent regarding the sensor being included in the valve.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sensor integrated in the valve, since it has been held that use of a one piece construction, i.e. the sensor integrated in the valve, instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

(In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)(A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)


Allowable Subject Matter
Regarding Claims 7-9: Claims 7-9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, in combination with the other limitations of dependent Claims 7-9 “closing the oil return path before starting up the gas turbine engine”.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     

          
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741